DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

3.	Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by MILLER et al. (US 2020/0310749 A1), hereinafter MILLER. 
As to claim 1, MILLER discloses a method comprising: retrieving, by a computer, a plurality of invalid user first commands and a plurality of user responses stored in a memory (Fig. 2, Para. 4, “a library of user commands or set of known commands and/or responses may be utilized to determine whether the received user command is known or unknown”, where set of user unknown commands indicates a plurality of invalid user first commands and set of user responses indicates a plurality of user responses.), wherein each of plurality of invalid user commands are commands to a smart hub requesting a first smart device perform an action (Para. 16, A user command may generally refer to a command, statement, or declaration indicating or corresponding to a request to perform a particular task or operation. For example, during a user interaction with a computing device, a user may provide a command by speaking (i.e., a voice command), by gesturing, touch, or other input means to the computing device, i.e. a smart hub. The command may be received by a user interface or sensor, such as a microphone, camera, touch-screen, keyboard, or other input means or user-interface. Para. 17, if the user command is "Turn up the thermostat," then the task of adjusting the temperature setting on the thermostat may be carried out by the computing device, such as a mobile device having an app installed thereon for controlling the thermostat, and/or by another computing device, such as a smart thermostat, i.e. smart device. Thus, each of plurality of invalid user commands are commands to a smart hub requesting a first smart device perform an action.), wherein each of the plurality of invalid commands includes at least a first name for the first smart device (Para. 19, “when a conventional smart device receives an unrecognized command, the command is ignored by the device (or a program operating on the device), or the device (or a program operating on the device) may respond with an indication that the command is unknown”, where unrecognized command indicates the invalid commands. Para. 55, “a device can be explicitly invoked using a trigger name (e.g., "Ok Google," "Alexa," "Hey, Cortana"). In other embodiments, a device can be explicitly invoked based on the user command (e.g., "Tum on TV," "It's cold in here," "Play my song"). Upon detection of an unknown command, as determined by failure state detector 270, a heightened mode of monitoring user activity can be initiated.”, where unknown command “Turn on TV” which includes TV as a first name of the first smart device.), wherein the first name is not a valid name for the first smart device (Para. 109, “device mappings 254 may be utilized to teach a previously unknown user command to a specific user device. For instance, a first user device has functionality that understands a user command of "Increase the temperature" results in the task of turning up a smart thermostat by two degrees. A second user device that does not inherently have functionality to understand the user command "Increase the temperature," can learn this response activity pattern from the user command and response activity patterns pairing (e.g., from response actions 235). In this way, in embodiments, a specific user device can learn from device mappings 254 to perform a task (e.g., via response activity initiator 299) even when the specific user device does not previously understand the user command”, where “increase the temperature” command is not the valid command since the name of the device is unknown to the second user device such as the first smart device.); 
determining, by the computer, a trend within the retrieved plurality of invalid user commands and a plurality of user responses, wherein the trend identifies the first name as being used a plurality of times and identifies the first smart device the user was referring to when the user used the first name (Para. 97, “if a recent user action includes adjusting a thermostat following a user command ('I’m cold"), then determining behavior features similarity would comprise identifying those historical user actions that have features indicating the user adjusted a thermostat following a user command (the same or similar user com mand-'I’m cold," "It's cold in here," "Turn up the temperature").”. Para. 98, “the selection process uses a similarity threshold, such as described above, to determine those historical response action events that satisfy the similarity threshold. (Although the term "selection" is used, it is contemplated that the selection is performed by a computer-related process that does not require a person to perform the selection.) The response activity pattern can be associated with a particular user command(s). For instance, the user commands, "I'm cold," "It's cold in here," "Tum up the temperature," can all be associated with the same task and carried out using the same response activity pattern based on a similarity threshold.”, where plurality of user commands indicate the thermostat to adjust which identifies the thermostat such as the first name as being used a plurality of times and identifies the first smart device the user was referring to when the user used the first name.); 
automatically updating, by the computer, a namespace database to include the first name as an alias for a setup name for the first smart device (Para. 68, “the activity event logic may be used to distinguish genuine user activity from automated activity of processes running on the user devices, such as automatic updates or malware scanning. Once a user activity is determined, these features or additional  related features may be detected and associated with the detected response activity event for use in determining activity patterns.”. Para. 98, “To generate and/or update a response profile, response profile(s) generator 290 can select response action events from the subset of historical response action events that are most similar (or similar enough) to a particular current or recent user action event may be selected to determine a response activity pattern.”. Para. 53, “The set of known commands and/or response actions may be stored as a list, library, index, and/or in a database, such as response actions 235, which are stored in storage 225”. Thus, the unknown commands include the device name to perform the task which is identified based on user activity data and the system automatically updates the identified device name in the database for performing the future requests.); 
receiving, by the computer, a new user command, wherein the new user command includes the first name (Para. 21, “the next time the computer
system receives an indication of the previously unknown user command, the system can implement its learned knowledge to perform the designated task by carrying
out the activity using the one or more user device. In this way, the computer system learns what task to perform in response to new or previously unknown user commands”. Thus, the new user command includes the first name since the system implements its learned knowledge to identify the device to perform task.); 
recognizing, by the computer, that the first name used in the new user command as the alias for the setup name for the first smart device (Para. 63, “This information may be used for determining a label or identification of the device (e.g., a device ID) so that the user interaction with the device may be recognized from user data by user activity monitor 280.”. Para. 98, “the selection process uses a similarity threshold, such as described above, to determine those historical response action events that satisfy the similarity threshold. (Although the term "selection" is used, it is contemplated that the selection is performed by a computer-related process that does not require a person to perform the selection.) The response activity pattern can be associated with a particular user command(s). For instance, the user commands, "I'm cold," "It's cold in here," "Tum up the temperature," can all be associated with the same task and carried out using the same response activity pattern based on a similarity threshold”, where the system updates all similar commands in the database such a way that the identified smart device such as the thermostat will automatically perform the operation in response to the new user command. Thus, the first name used in the new user command as the alias for the setup name for the first smart device.); and 
transmitting, by the computer, the command to be executed by the first smart device (Para. 106, “when an indication of a user command is received in the future, response profile 250 can be used to determine response activity event(s) associated with a task related to the user command. In such an embodiment, the response activity event(s) can be used to cause an operation to be performed to carry out the task (e.g., using one or more user devices).”. Therefore, the system transmits the command to be executed by the first smart device.).

As to claim 2, the claim is rejected for the same reasons as claim 1 above. In addition, MILLER discloses further comprising: receiving, by the computer, the first user command; determining, by the computer, that the first user command includes a name for a smart device; determining, by the computer, that the name is invalid; and notifying, by the computer, the user that the user command could not be executed because the named used in the first command as not valid (Para. 18, “when a user command is unknown by the computing device, then the task (or the corresponding operation(s)) will fail to be initiated and/or performed. FIG. 3A shows a series of interactions between a user 305 and a smart speaker 315. In the first interaction (scene 310), in response to the user's command 311 to perform a task of having the TV record the Seahawks game, the conventional smart speaker (or more specifically, the conventional digital assistant operating on the smart speaker) responds at 317 with "I don't understand."”. Thus, the system notifies the user that the user command could not be executed because the named used in the first command as not valid.). 

As to claim 3, the claim is rejected for the same reasons as claim 2 above. In addition, MILLER discloses wherein determining, by the computer, that the name is invalid comprises: comparing, by the computer, the name to stored names for at least one smart device and determining that the name does not match one of the stored names (Para. 53, “A failure mode or failure state may be considered to occur when a user device receives an indication of a user command and determines that the command is unknown or unrecognized. For example, the command itself may be unknown or the task associated with the command may be unknown. For instance, in an embodiment, a computer program or service may compare the received user command against a set of known (e.g., predetermined) commands or known (e.g., predetermined) response actions (what operations are specified to be performed in response to the command)”. Para. 159, “determining that the user command does not correspond to a pre-determined response action to be initiated by the user-interactive computing device; and in response to determining that the user command does not correspond to a pre-determined response action, causing the user-interactive computing device to enter a failure state wherein the user-interactive computing device is operable to learn a new response action based on the monitoring, using the at least one sensor, of the user activity occurring subsequent to the received first indication of the user command”. Thus, the system determines that the name does not match one of the stores names by comparing the user command against the set of known user commands and responses.).

As to claim 4, the claim is rejected for the same reasons as claim 2 above. In addition, MILLER discloses further comprises: monitoring, by the computer, the user response to being notified the first user command as being invalid (Para. 24, “Upon determining that the user command is unknown, then a monitoring mode of operation may be initiated.”.); and storing, by the computer, the invalid first user command and the user response in the memory (Para. 53, “A user command may be received as user-data collected by user-data collection component 210. For instance, in an embodiment, a computer program or service may compare the received user command against a set of known (e.g., predetermined) commands or known (e.g., predetermined) response actions (what operations are specified to be performed in response to the command). The set of known commands and/or response actions may be stored as a list, library, index, and/or in a database, such as response actions 235, which are stored in storage 225.”. Thus, the system stores the invalid first user command and the user response in the memory.).

As to claim 5, the claim is rejected for the same reasons as claim 4 above. In addition, MILLER discloses wherein the user response is a verbal response (Para. 16, “during a user interaction with a computing device, a user may provide a command by speaking (i.e., a voice command), by gesturing, touch, or other input means to the computing device.”. Para. 28, “The term "response activity pattern" is used broadly herein and may refer to a plurality of user interactions with one or more user devices, activity by the user on or in connection to one or more user devices, events (including actions) related to user activity, or any type of response activity event determinable via a computing device, wherein the plurality of interactions, actions, events, or activity share common features or characteristics.”. Thus, the user response is a verbal response.).

As to claim 6, the claim is rejected for the same reasons as claim 5 above. In addition, MILLER discloses wherein the verbal response is the user restating the first command but using a second name (Para. 16, “during a user interaction with a computing device, a user may provide a command by speaking (i.e., a voice command), by gesturing, touch, or other input means to the computing device”. Para. 33, the response activity patterns engine may conduct an analysis of the historical response activity event(s) information to identify response activity patterns, which may be determined by detecting repetitions of similar user actions or routines, i.e. restating the first command. Para. 97, “if a recent user action includes adjusting a thermostat following a user command (“I’m cold"), then determining behavior features similarity would comprise identifying those historical user actions that have features indicating the user adjusted a thermostat following a user command (the same or similar user command-“I’m cold," "It's cold in here," "Turn up the temperature").”. Thus, each of the similar user command includes the second name.).

As to claim 7, the claim is rejected for the same reasons as claim 6 above. In addition, MILLER discloses further comprising: determining, by the computer, that the second name is valid by comparing the second name to stored names for at least one smart device and determining that the second name matches one of the stored names (Para. 109, “device mappings 254 may be utilized to teach a previously unknown user command to a specific user device. For instance, a first user device has functionality that understands a user command of "Increase the temperature" results in the task of turning up a smart thermostat by two degrees. A second user device that does not inherently have functionality to understand the user command "Increase the temperature," can learn this response activity pattern from the user command and response activity patterns pairing (e.g., from response actions 235). In this way, in embodiments, a specific user device can learn from device mappings 254 to perform a task (e.g., via response activity initiator 299) even when the specific user device does not previously understand the user command”. Thus, the system determines that the second name matches one of the stored names using device mappings.). 

As to claim 8, the claim is rejected for the same reasons as claim 4 above. In addition, MILLER discloses wherein the user response is a non-verbal response (Para. 26, “While in the monitoring mode, user activity can be monitored as response activity event(s) (which may be performed by a user) with regard to one or more user devices. A response activity event can generally be determined from at least one monitored user-activity operation performed on at least one user device (e.g., a user manually performing the response activity events to perform a desired task using one or more user devices).”. Thus, the user manually performs the desired task which is a non-verbal response.).

As to claim 9, the claim is rejected for the same reasons as claim 8 above. In addition, MILLER discloses wherein the non-verbal response is the user manually interacting with the at least one smart device identified in the first user command (Para. 26, “While in the monitoring mode, user activity can be monitored as response activity event(s) (which may be performed by a user) with regard to one or more user devices. A response activity event can generally be determined from at least one monitored user-activity operation performed on at least one user device (e.g., a user manually performing the response activity events to perform a desired task using one or more user devices).”. Thus, the non-verbal response is the user manually interacting with the at least one smart device identified in the first user command.).


As to claim 10, MILLER discloses a computer program product comprising: one or more non-transitory computer-readable storage media and program instructions stored on the one or more non-transitory computer-readable storage media (Para. 153), the program instructions comprising: program instructions to retrieve a plurality of invalid user first commands and a plurality of user responses stored in a memory (Fig. 2, Para. 4, “a library of user commands or set of known commands and/or responses may be utilized to determine whether the received user command is known or unknown”, where set of user unknown commands indicates a plurality of invalid user first commands and set of user responses indicates a plurality of user responses.), wherein each of plurality of invalid user commands are commands to a smart hub requesting a first smart device perform an action (Para. 16, A user command may generally refer to a command, statement, or declaration indicating or corresponding to a request to perform a particular task or operation. For example, during a user interaction with a computing device, a user may provide a command by speaking (i.e., a voice command), by gesturing, touch, or other input means to the computing device, i.e. a smart hub. The command may be received by a user interface or sensor, such as a microphone, camera, touch-screen, keyboard, or other input means or user-interface. Para. 17, if the user command is "Turn up the thermostat," then the task of adjusting the temperature setting on the thermostat may be carried out by the computing device, such as a mobile device having an app installed thereon for controlling the thermostat, and/or by another computing device, such as a smart thermostat, i.e. smart device. Thus, each of plurality of invalid user commands are commands to a smart hub requesting a first smart device perform an action.), wherein each of the plurality of invalid commands includes at least a first name for the first smart device (Para. 19, “when a conventional smart device receives an unrecognized command, the command is ignored by the device (or a program operating on the device), or the device (or a program operating on the device) may respond with an indication that the command is unknown”, where unrecognized command indicates the invalid commands. Para. 55, “a device can be explicitly invoked using a trigger name (e.g., "Ok Google," "Alexa," "Hey, Cortana"). In other embodiments, a device can be explicitly invoked based on the user command (e.g., "Tum on TV," "It's cold in here," "Play my song"). Upon detection of an unknown command, as determined by failure state detector 270, a heightened mode of monitoring user activity can be initiated.”, where unknown command “Turn on TV” which includes TV as a first name of the first smart device.), wherein the first name is not a valid name for the first smart device (Para. 109, “device mappings 254 may be utilized to teach a previously unknown user command to a specific user device. For instance, a first user device has functionality that understands a user command of "Increase the temperature" results in the task of turning up a smart thermostat by two degrees. A second user device that does not inherently have functionality to understand the user command "Increase the temperature," can learn this response activity pattern from the user command and response activity patterns pairing (e.g., from response actions 235). In this way, in embodiments, a specific user device can learn from device mappings 254 to perform a task (e.g., via response activity initiator 299) even when the specific user device does not previously understand the user command”, where “increase the temperature” command is not the valid command since the name of the device is unknown to the second user device such as the first smart device.); 
program instructions to determine a trend within the retrieved plurality of invalid user commands and a plurality of user responses, wherein the trend identifies the first name as being used a plurality of times and identifies the first smart device the user was referring to when the user used the first name (Para. 97, “if a recent user action includes adjusting a thermostat following a user command ('I’m cold"), then determining behavior features similarity would comprise identifying those historical user actions that have features indicating the user adjusted a thermostat following a user command (the same or similar user com mand-'I’m cold," "It's cold in here," "Turn up the temperature").”. Para. 98, “the selection process uses a similarity threshold, such as described above, to determine those historical response action events that satisfy the similarity threshold. (Although the term "selection" is used, it is contemplated that the selection is performed by a computer-related process that does not require a person to perform the selection.) The response activity pattern can be associated with a particular user command(s). For instance, the user commands, "I'm cold," "It's cold in here," "Tum up the temperature," can all be associated with the same task and carried out using the same response activity pattern based on a similarity threshold.”, where plurality of user commands indicate the thermostat to adjust which identifies the thermostat such as the first name as being used a plurality of times and identifies the first smart device the user was referring to when the user used the first name.); 
program instructions to automatically update a namespace database to include the first name as an alias for a setup name for the first smart device (Para. 68, “the activity event logic may be used to distinguish genuine user activity from automated activity of processes running on the user devices, such as automatic updates or malware scanning. Once a user activity is determined, these features or additional  related features may be detected and associated with the detected response activity event for use in determining activity patterns.”. Para. 98, “To generate and/or update a response profile, response profile(s) generator 290 can select response action events from the subset of historical response action events that are most similar (or similar enough) to a particular current or recent user action event may be selected to determine a response activity pattern.”. Para. 53, “The set of known commands and/or response actions may be stored as a list, library, index, and/or in a database, such as response actions 235, which are stored in storage 225”. Thus, the unknown commands include the device name to perform the task which is identified based on user activity data and the system automatically updates the identified device name in the database for performing the future requests.); 
program instructions to receive a new user command, wherein the new user command includes the first name (Para. 21, “the next time the computer
system receives an indication of the previously unknown user command, the system can implement its learned knowledge to perform the designated task by carrying
out the activity using the one or more user device. In this way, the computer system learns what task to perform in response to new or previously unknown user commands”. Thus, the new user command includes the first name since the system implements its learned knowledge to identify the device to perform task.); 
program instructions to recognize that the first name used in the new user command as the alias for the setup name for the first smart device (Para. 63, “This information may be used for determining a label or identification of the device (e.g., a device ID) so that the user interaction with the device may be recognized from user data by user activity monitor 280.”. Para. 98, “the selection process uses a similarity threshold, such as described above, to determine those historical response action events that satisfy the similarity threshold. (Although the term "selection" is used, it is contemplated that the selection is performed by a computer-related process that does not require a person to perform the selection.) The response activity pattern can be associated with a particular user command(s). For instance, the user commands, "I'm cold," "It's cold in here," "Tum up the temperature," can all be associated with the same task and carried out using the same response activity pattern based on a similarity threshold”, where the system updates all similar commands in the database such a way that the identified smart device such as the thermostat will automatically perform the operation in response to the new user command. Thus, the first name used in the new user command as the alias for the setup name for the first smart device.); and 
program instructions to transmit the command to be executed by the first smart device (Para. 106, “when an indication of a user command is received in the future, response profile 250 can be used to determine response activity event(s) associated with a task related to the user command. In such an embodiment, the response activity event(s) can be used to cause an operation to be performed to carry out the task (e.g., using one or more user devices).”. Therefore, the system transmits the command to be executed by the first smart device.).

As to claim 11, the claim is rejected for the same reasons as claim 10 above. In addition, MILLER discloses further comprising: program instructions to receive the first user command; program instructions to determine that the first user command includes a name for a smart device; program instructions to determine that the name is invalid; and program instructions to notify the user that the user command could not be executed because the named used in the first command as not valid (Para. 18, “when a user command is unknown by the computing device, then the task (or the corresponding operation(s)) will fail to be initiated and/or performed. FIG. 3A shows a series of interactions between a user 305 and a smart speaker 315. In the first interaction (scene 310), in response to the user's command 311 to perform a task of having the TV record the Seahawks game, the conventional smart speaker (or more specifically, the conventional digital assistant operating on the smart speaker) responds at 317 with "I don't understand."”. Thus, the system notifies the user that the user command could not be executed because the named used in the first command as not valid.).


As to claim 12, the claim is rejected for the same reasons as claim 11 above. In addition, MILLER discloses wherein determining, by the computer, that the name is invalid comprises: program instructions to compare the name to stored names for at least one smart device and determining that the name does not match one of the stored names (Para. 53, “A failure mode or failure state may be considered to occur when a user device receives an indication of a user command and determines that the command is unknown or unrecognized. For example, the command itself may be unknown or the task associated with the command may be unknown. For instance, in an embodiment, a computer program or service may compare the received user command against a set of known (e.g., predetermined) commands or known (e.g., predetermined) response actions (what operations are specified to be performed in response to the command)”. Para. 159, “determining that the user command does not correspond to a pre-determined response action to be initiated by the user-interactive computing device; and in response to determining that the user command does not correspond to a pre-determined response action, causing the user-interactive computing device to enter a failure state wherein the user-interactive computing device is operable to learn a new response action based on the monitoring, using the at least one sensor, of the user activity occurring subsequent to the received first indication of the user command”. Thus, the system determines that the name does not match one of the stores names by comparing the user command against the set of known user commands and responses.).

As to claim 13, the claim is rejected for the same reasons as claim 11 above. In addition, MILLER discloses further comprises: program instructions to monitor the user response to being notified the first user command as being invalid (Para. 24, “Upon determining that the user command is unknown, then a monitoring mode of operation may be initiated.”.); and program instructions to store the invalid first user command and the user response in the memory (Para. 53, “A user command may be received as user-data collected by user-data collection component 210. For instance, in an embodiment, a computer program or service may compare the received user command against a set of known (e.g., predetermined) commands or known (e.g., predetermined) response actions (what operations are specified to be performed in response to the command). The set of known commands and/or response actions may be stored as a list, library, index, and/or in a database, such as response actions 235, which are stored in storage 225.”. Thus, the system stores the invalid first user command and the user response in the memory.).

As to claim 14, the claim is rejected for the same reasons as claim 13 above. In addition, MILLER discloses wherein the user response is a verbal response (Para. 16, “during a user interaction with a computing device, a user may provide a command by speaking (i.e., a voice command), by gesturing, touch, or other input means to the computing device.”. Para. 28, “The term "response activity pattern" is used broadly herein and may refer to a plurality of user interactions with one or more user devices, activity by the user on or in connection to one or more user devices, events (including actions) related to user activity, or any type of response activity event determinable via a computing device, wherein the plurality of interactions, actions, events, or activity share common features or characteristics.”. Thus, the user response is a verbal response.).

As to claim 15, the claim is rejected for the same reasons as claim 14 above. In addition, MILLER discloses wherein the verbal response is the user restating the first command but using a second name (Para. 16, “during a user interaction with a computing device, a user may provide a command by speaking (i.e., a voice command), by gesturing, touch, or other input means to the computing device”. Para. 33, the response activity patterns engine may conduct an analysis of the historical response activity event(s) information to identify response activity patterns, which may be determined by detecting repetitions of similar user actions or routines, i.e. restating the first command. Para. 97, “if a recent user action includes adjusting a thermostat following a user command (“I’m cold"), then determining behavior features similarity would comprise identifying those historical user actions that have features indicating the user adjusted a thermostat following a user command (the same or similar user command-“I’m cold," "It's cold in here," "Turn up the temperature").”. Thus, each of the similar user command includes the second name.).


As to claim 16, the claim is rejected for the same reasons as claim 15 above. In addition, MILLER discloses further comprising: program instructions to determine that the second name is valid by comparing the second name to stored names for at least one smart device and determining that the second name matches one of the stored names (Para. 109, “device mappings 254 may be utilized to teach a previously unknown user command to a specific user device. For instance, a first user device has functionality that understands a user command of "Increase the temperature" results in the task of turning up a smart thermostat by two degrees. A second user device that does not inherently have functionality to understand the user command "Increase the temperature," can learn this response activity pattern from the user command and response activity patterns pairing (e.g., from response actions 235). In this way, in embodiments, a specific user device can learn from device mappings 254 to perform a task (e.g., via response activity initiator 299) even when the specific user device does not previously understand the user command”. Thus, the system determines that the second name matches one of the stored names using device mappings.).

As to claim 17, the claim is rejected for the same reasons as claim 11 above. In addition, MILLER discloses wherein the user response is a non-verbal response (Para. 26, “While in the monitoring mode, user activity can be monitored as response activity event(s) (which may be performed by a user) with regard to one or more user devices. A response activity event can generally be determined from at least one monitored user-activity operation performed on at least one user device (e.g., a user manually performing the response activity events to perform a desired task using one or more user devices).”. Thus, the user manually performs the desired task which is a non-verbal response.).

As to claim 18, the claim is rejected for the same reasons as claim 17 above. In addition, MILLER discloses wherein the non-verbal response is the user manually interacting with the at least one smart device identified in the first user command (Para. 26, “While in the monitoring mode, user activity can be monitored as response activity event(s) (which may be performed by a user) with regard to one or more user devices. A response activity event can generally be determined from at least one monitored user-activity operation performed on at least one user device (e.g., a user manually performing the response activity events to perform a desired task using one or more user devices).”. Thus, the non-verbal response is the user manually interacting with the at least one smart device identified in the first user command.).


As to claim 19, MILLER discloses a computer system comprising: one or more computer processors, one or more computer-readable storage media, and program instructions stored on the one or more of the computer-readable storage media for execution by at least one of the one or more processors (Para. 153), the program instructions comprising:  program instructions to retrieve a plurality of invalid user first commands and a plurality of user responses stored in a memory (Fig. 2, Para. 4, “a library of user commands or set of known commands and/or responses may be utilized to determine whether the received user command is known or unknown”, where set of user unknown commands indicates a plurality of invalid user first commands and set of user responses indicates a plurality of user responses.), wherein each of plurality of invalid user commands are commands to a smart hub requesting a first smart device perform an action (Para. 16, A user command may generally refer to a command, statement, or declaration indicating or corresponding to a request to perform a particular task or operation. For example, during a user interaction with a computing device, a user may provide a command by speaking (i.e., a voice command), by gesturing, touch, or other input means to the computing device, i.e. a smart hub. The command may be received by a user interface or sensor, such as a microphone, camera, touch-screen, keyboard, or other input means or user-interface. Para. 17, if the user command is "Turn up the thermostat," then the task of adjusting the temperature setting on the thermostat may be carried out by the computing device, such as a mobile device having an app installed thereon for controlling the thermostat, and/or by another computing device, such as a smart thermostat, i.e. smart device. Thus, each of plurality of invalid user commands are commands to a smart hub requesting a first smart device perform an action.), wherein each of the plurality of invalid commands includes at least a first name for the first smart device (Para. 19, “when a conventional smart device receives an unrecognized command, the command is ignored by the device (or a program operating on the device), or the device (or a program operating on the device) may respond with an indication that the command is unknown”, where unrecognized command indicates the invalid commands. Para. 55, “a device can be explicitly invoked using a trigger name (e.g., "Ok Google," "Alexa," "Hey, Cortana"). In other embodiments, a device can be explicitly invoked based on the user command (e.g., "Tum on TV," "It's cold in here," "Play my song"). Upon detection of an unknown command, as determined by failure state detector 270, a heightened mode of monitoring user activity can be initiated.”, where unknown command “Turn on TV” which includes TV as a first name of the first smart device.), wherein the first name is not a valid name for the first smart device (Para. 109, “device mappings 254 may be utilized to teach a previously unknown user command to a specific user device. For instance, a first user device has functionality that understands a user command of "Increase the temperature" results in the task of turning up a smart thermostat by two degrees. A second user device that does not inherently have functionality to understand the user command "Increase the temperature," can learn this response activity pattern from the user command and response activity patterns pairing (e.g., from response actions 235). In this way, in embodiments, a specific user device can learn from device mappings 254 to perform a task (e.g., via response activity initiator 299) even when the specific user device does not previously understand the user command”, where “increase the temperature” command is not the valid command since the name of the device is unknown to the second user device such as the first smart device.); 
program instructions to determine a trend within the retrieved plurality of invalid user commands and a plurality of user responses, wherein the trend identifies the first name as being used a plurality of times and identifies the first smart device the user was referring to when the user used the first name (Para. 97, “if a recent user action includes adjusting a thermostat following a user command ('I’m cold"), then determining behavior features similarity would comprise identifying those historical user actions that have features indicating the user adjusted a thermostat following a user command (the same or similar user com mand-'I’m cold," "It's cold in here," "Turn up the temperature").”. Para. 98, “the selection process uses a similarity threshold, such as described above, to determine those historical response action events that satisfy the similarity threshold. (Although the term "selection" is used, it is contemplated that the selection is performed by a computer-related process that does not require a person to perform the selection.) The response activity pattern can be associated with a particular user command(s). For instance, the user commands, "I'm cold," "It's cold in here," "Tum up the temperature," can all be associated with the same task and carried out using the same response activity pattern based on a similarity threshold.”, where plurality of user commands indicate the thermostat to adjust which identifies the thermostat such as the first name as being used a plurality of times and identifies the first smart device the user was referring to when the user used the first name.); 
program instructions to automatically update a namespace database to include the first name as an alias for a setup name for the first smart device (Para. 68, “the activity event logic may be used to distinguish genuine user activity from automated activity of processes running on the user devices, such as automatic updates or malware scanning. Once a user activity is determined, these features or additional  related features may be detected and associated with the detected response activity event for use in determining activity patterns.”. Para. 98, “To generate and/or update a response profile, response profile(s) generator 290 can select response action events from the subset of historical response action events that are most similar (or similar enough) to a particular current or recent user action event may be selected to determine a response activity pattern.”. Para. 53, “The set of known commands and/or response actions may be stored as a list, library, index, and/or in a database, such as response actions 235, which are stored in storage 225”. Thus, the unknown commands include the device name to perform the task which is identified based on user activity data and the system automatically updates the identified device name in the database for performing the future requests.); 
program instructions to receive a new user command, wherein the new user command includes the first name (Para. 21, “the next time the computer system receives an indication of the previously unknown user command, the system can  implement its learned knowledge to perform the designated task by carrying out the activity using the one or more user device. In this way, the computer system learns what task to perform in response to new or previously unknown user commands”. Thus, the new user command includes the first name since the system implements its learned knowledge to identify the device to perform task.); 
program instructions to recognize that the first name used in the new user command as the alias for the setup name for the first smart device (Para. 63, “This information may be used for determining a label or identification of the device (e.g., a device ID) so that the user interaction with the device may be recognized from user data by user activity monitor 280.”. Para. 98, “the selection process uses a similarity threshold, such as described above, to determine those historical response action events that satisfy the similarity threshold. (Although the term "selection" is used, it is contemplated that the selection is performed by a computer-related process that does not require a person to perform the selection.) The response activity pattern can be associated with a particular user command(s). For instance, the user commands, "I'm cold," "It's cold in here," "Tum up the temperature," can all be associated with the same task and carried out using the same response activity pattern based on a similarity threshold”, where the system updates all similar commands in the database such a way that the identified smart device such as the thermostat will automatically perform the operation in response to the new user command. Thus, the first name used in the new user command as the alias for the setup name for the first smart device.); and 
program instructions to transmit the command to be executed by the first smart device (Para. 106, “when an indication of a user command is received in the future, response profile 250 can be used to determine response activity event(s) associated with a task related to the user command. In such an embodiment, the response activity event(s) can be used to cause an operation to be performed to carry out the task (e.g., using one or more user devices).”. Therefore, the system transmits the command to be executed by the first smart device.).

As to claim 20, the claim is rejected for the same reasons as claim 19 above. In addition, MILLER discloses further comprises: program instructions to receive the first user command; program instructions to determine that the first user command includes a name for a smart device; program instructions to determine that the name is invalid; program instructions to notify the user that the user command could not be executed because the named used in the first command as not valid (Para. 18, “when a user command is unknown by the computing device, then the task (or the corresponding operation(s)) will fail to be initiated and/or performed. FIG. 3A shows a series of interactions between a user 305 and a smart speaker 315. In the first interaction (scene 310), in response to the user's command 311 to perform a task of having the TV record the Seahawks game, the conventional smart speaker (or more specifically, the conventional digital assistant operating on the smart speaker) responds at 317 with "I don't understand."”. Thus, the system notifies the user that the user command could not be executed because the named used in the first command as not valid.); 
program instructions to monitor the user response to being notified the first user command as being invalid (Para. 24, “Upon determining that the user command is unknown, then a monitoring mode of operation may be initiated.”.); and program instructions to store the invalid first user command and the user response in the memory (Para. 53, “A user command may be received as user-data collected by user-data collection component 210. For instance, in an embodiment, a computer program or service may compare the received user command against a set of known (e.g., predetermined) commands or known (e.g., predetermined) response actions (what operations are specified to be performed in response to the command). The set of known commands and/or response actions may be stored as a list, library, index, and/or in a database, such as response actions 235, which are stored in storage 225.”. Thus, the system stores the invalid first user command and the user response in the memory.).

Conclusion
4.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Lin et al. (US 2020/0105259 A1) teaches an intelligent voice system and a method for controlling a projector.
La Placa (US US 2017/0357480 A1) teaches a virtual assistant platform with deep analytics and proactive interaction.
Boettger et al. (US 2021/0256974 A1) teaches an electronic assistance device, wherein a user can control the electronic assistance device as expected even when erroneously using an incorrect voice input.

5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD SOLAIMAN BHUYAN whose telephone number is (571)272-7843. The examiner can normally be reached on Monday - Friday 9:00am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Robert Beausoliel can be reached on 571-272-3645. The fax phone number for the organization where this application or proceeding is assigned is 571 -273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MOHAMMAD S BHUYAN/Examiner, Art Unit 2167      

/ROBERT W BEAUSOLIEL JR/Supervisory Patent Examiner, Art Unit 2167